Citation Nr: 0721913	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to exposure to herbicide agents and 
chemical agents.  

2.  Entitlement to service connection for memory loss, to 
include as secondary to exposure to herbicide agents and 
chemical agents.  

3.  Entitlement to service connection for fatigue, to include 
as secondary to exposure to herbicide agents and chemical 
agents.  

4.  Entitlement to service connection for blackouts, to 
include as secondary to exposure to herbicide agents and 
chemical agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for headaches, memory 
loss, fatigue, and blackouts.   


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran's headaches first manifested many years after 
service and are not related to his service or any aspect 
thereof, including exposure to herbicide agents and chemical 
agents.

3.  The veteran does not have a current diagnosis of memory 
loss.

4.  The veteran does not have a current diagnosis of fatigue.  

5.  The veteran does not have a current diagnosis of 
blackouts.  






CONCLUSIONS OF LAW

1.  The veteran's headaches were not incurred in or 
aggravated by his active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110,  5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).  

2.  The veteran's claimed current memory loss was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  

3.  The veteran's claimed current fatigue was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  

4.  The veteran's claimed current blackouts were not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he was exposed to sarin and other 
chemical agents used in testing and experiments conducted at 
Edgewood Arsenal, Maryland, from 1955 to 1975.  He seeks 
service connection for headaches, memory loss, fatigue, and 
blackouts as a result of this exposure.  Alternatively, he 
asserts that his exposure to Agent Orange during his service 
in Vietnam led to his current disabilities.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The 
veteran's headaches, memory loss, fatigue, and blackouts are 
not diseases subject to presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders will be rebuttably 
presumed if they are manifest to a compensable degree at any 
time after active service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  This presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).     

The veteran's period of active duty from October 1966 to 
October 1968 included service in Vietnam during the 
applicable period.  Thus, the veteran in this case will be 
afforded the presumption of exposure to Agent Orange during 
his service in Vietnam.  However, headaches, memory loss, 
fatigue, and blackouts are not disabilities associated with 
exposure to Agent Orange.  Therefore, service connection of 
headaches, memory loss, fatigue, and blackouts due to 
exposure to Agent Orange is not warranted.  See 38 C.F.R. § 
3.309(e).  

Turning now to the veteran's contention that his headaches, 
memory loss, fatigue, and blackouts are the result of his 
exposure to chemical agents during service in Edgewood 
Arsenal, Maryland, the Board notes that presumptive service 
connection is warranted where the veteran experienced: 1) 
full body exposure, 2) to the specified vesicant agent, 3) 
during active military service, and 4) subsequently developed 
disability.  38 C.F.R. § 3.316 (2006).  However, headaches, 
memory loss, fatigue, and blackouts are not disabilities 
associated with exposure to the specified vesicant agents in 
the regulations.  Therefore, service connection of headaches, 
memory loss, fatigue, and blackouts due to exposure to 
chemical agents is not warranted.  See 38 C.F.R. § 3.316.    

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).     

Headaches 

The veteran's service medical records are negative for any 
complaints or treatment for headaches.  At his October 1968 
separation examination, the veteran did not complain of any 
headaches and his head was found to have no abnormalities.  
The Board therefore finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
headaches.  38 C.F.R. § 3.303(b).  The first post-service 
evidence of symptoms relating to headaches is an April 2003 
VA medical report where the veteran complained of chronic 
headaches.  He reported that his headaches started in the 
1970's when he would test gas masks in a chemical arsenal 
area and when he was later sent to Vietnam.  He further 
reported that his episodes of headaches varied between 
occurring four to five times a day to once a week.  He 
described the headaches as feeling like an explosion in his 
head and stated that the pain went from his left temporal 
area to the left side of his face.  The veteran stated that 
it was like having a headache, eyeache, and toothache 
simultaneously.  There was no nausea or vomiting with the 
headaches.  The diagnosis was headaches, and he was treated 
with pain medication.  

In a July 2003 VA medical report, the veteran complained of 
severe headaches, blackouts, and difficulty with memory.  He 
reported experiencing "explosions," where there would be a 
loud sound like a shot in his head around the right side that 
lasted a couple of seconds.  He stated that there was some 
pain commonly from the left temple to the jaw that was almost 
like a toothache.  He also stated that the headaches could 
come in clusters of four to five a day at any time and last 
one to two hours.  He further reported that the headaches 
originally were occurring only at night, but they currently 
occurred either daily or would skip a week or two.  He stated 
that he preferred lying down in darkness for his headaches.  
There were no triggers and no alleviating factors for the 
headaches.  The diagnostic assessment was that the headaches 
sounded like the migraine variant and mostly resembled lower-
half headaches.  A November 2003 VA medical report shows that 
the veteran complained of blackouts and headaches like 
explosions in his head.  He denied dizziness or pain at the 
appointment.  He described the explosions as loud, scary 
sounds in his head like gunshots.  He reported losing 
consciousness when he experienced blackouts.  He stated that 
this occurred mostly when he was not in motion and that his 
wife had described it as looking like he was falling asleep.  
The diagnosis was sensory/perceptual alterations.  

The veteran continued to be treated for migraine headaches in 
January 2004 and April 2004.  A June 2004 CT scan of the 
veteran's head revealed no focal or diffuse parenchymal 
abnormalities, acute intracranial bleeding, mass effect, or 
edema.  The ventricles were appropriate in size, contour, and 
configuration, the vascular structures enhanced 
appropriately, and the calvarium was intact.  There was a 
lobulated soft tissue defect noted within the posterior left 
maxillary sinus that was most consistent with a large muco-
retention cyst or nasal polyp.  The diagnostic impressions 
were no acute intracranial abnormality and a lobulated soft 
tissue defect.  

In a September 2004 VA medical report, the veteran was seen 
for a follow-up of his headaches and blackouts.  He reported 
that the headaches occurred in clusters every month with 
three to four headaches in a week.  He stated that they 
started on the left side of the head and face and worsened to 
develop a throbbing quality.  There was phonophobia but no 
nausea, photophobia, or aura.  The veteran reported that the 
headaches lasted from 45 minutes to an hour, and he would lie 
down in a dark room when they occurred.  He further reported 
that he would sometimes hear a loud bang and had lost 
consciousness for 10 or 15 minutes while lying in a prone 
position in bed about to fall asleep.  He stated that there 
was no pain with these weekly events and that he was not 
confused or focally weak afterwards.  The veteran denied 
depression and reported sometimes waking up in the middle of 
the night.  He reported that his appetite was not as good as 
it had previously been.  He also stated that he was worried 
about losing his memory and had poor concentration.  The 
diagnoses were probable migraine headaches and possible 
depression with somatic preoccupation.

A January 2005 VA medical report shows the veteran 
complaining of getting two to three headaches a month which 
lasted for a day or longer.  He stated that taking pain 
medication helped it.  He was unsure what the triggers might 
be.  He reported that the headaches were throbbing with 
minimal nausea and no photophobia or phonophobia.  The 
veteran stated that there were no further blackouts in the 
previous six to seven months but complained of some insomnia.  
The diagnostic impression was a history of migraine headaches 
that were likely tension-related.  

The veteran continued to be treated for migraine headaches in 
February 2005.  At no time did any treating provider relate 
the veteran's headaches to his period of active service, 
including exposure to herbicide agents or chemical agents.      

The first post-service evidence of the veteran's headaches is 
in 2003, approximately 35 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).   In this case, there is no evidence establishing a 
medical nexus between military service and the veteran's 
headaches.  Thus, service connection for headaches is not 
warranted.  In addition, because the veteran's headaches are 
not a disability associated with exposure to herbicide agents 
or chemical agents, presumptive service connection for 
headaches is not warranted.   

The veteran contends that his current headaches are related 
to his active service.  However, as a layman, the veteran is 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The weight of the medical evidence indicates that the 
veteran's headaches began many years after service and were 
not caused by any incident of service.  The Board concludes 
that the headaches were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Memory Loss, Fatigue, and Blackouts 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's service medical records are negative for any 
evidence of symptoms relating to memory loss or blackouts.  
In an October 1968 medical record, the veteran complained of 
feeling tired, but no diagnosis was made relating to fatigue.  
The veteran made no complaints regarding memory loss, 
fatigue, or blackouts at an October 1968 separation 
examination, and his head was found to have no abnormalities.  

There are no post-service medical records showing any 
symptoms relating to fatigue.  The veteran complained of 
difficulty with memory in a July 2003 VA medical report and 
reported being worried about losing his memory in a September 
2004 medical report, but no diagnosis was ever made relating 
to memory loss.  The veteran reported experiencing blackouts 
in VA medical records dated in July 2003, November 2003, and 
September 2004.  He reported losing consciousness during 
blackout spells that lasted for 10 or 15 minutes and occurred 
while he was lying in a prone position in bed about to fall 
asleep.  He stated that there was no pain with these weekly 
events and that he was not confused or focally weak 
afterwards.  No diagnosis was ever made relating to 
blackouts.  

Absent evidence of a current disability, service connection 
for memory loss, fatigue, and blackouts must be denied.  
There is no competent medical evidence of record that 
demonstrates the presence of disabilities related to memory 
loss, fatigue, or blackouts.  Because no memory loss, 
fatigue, or blackouts have been diagnosed in this case, the 
Board finds that service connection for memory loss, fatigue, 
and blackouts is not warranted.

The Board has considered the veteran's claims that he has 
memory loss, fatigue, and blackouts related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has any disability manifested by fatigue, memory 
loss, or blackouts.  As the preponderance of the evidence is 
against the claims for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and a rating 
decision in June 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there are no current 
diagnoses of fatigue, memory loss, or blackouts, and there is 
no competent evidence that the appellant's diagnosed 
headaches are the result of any event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4) (2006).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for headaches, to include as secondary to 
exposure to herbicide agents and chemical agents, is denied.

Service connection for memory loss, to include as secondary 
to exposure to herbicide agents and chemical agents, is 
denied.

Service connection for fatigue, to include as secondary to 
exposure to herbicide agents and chemical agents, is denied.  

Service connection for blackouts, to include as secondary to 
exposure to herbicide agents and chemical agents, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


